Burry v Alexander (2022 NY Slip Op 06395)





Burry v Alexander


2022 NY Slip Op 06395


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, WINSLOW, AND MONTOUR, JJ.


868 CA 21-01617

[*1]JENNIFER BURRY, AS EXECUTOR OF THE ESTATE OF THERESA BURRY, DECEASED, AND JENNIFER BURRY, INDIVIDUALLY, PLAINTIFF-RESPONDENT,
vDANIEL ALEXANDER, M.D., FINGER LAKES HEALTH, DOING BUSINESS AS FINGER LAKES BONE AND JOINT, LLP, DOING BUSINESS AS FINGER LAKES HEALTH, DEFENDANTS-APPELLANTS, ERIN WILKINSON, P.A., ET AL., DEFENDANTS. 


BROWN, GRUTTADARO & PRATO, PLLC, ROCHESTER (DENNIS GRUTTADARO OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
MANGAN LOUIS LLP, NEW YORK CITY (MICHAEL G. MANGAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Ontario County (William K. Taylor, J.), entered April 8, 2021. The order denied the motion of defendants Daniel Alexander, M.D., Erin Wilkinson, P.A., and Finger Lakes Health, doing business as Finger Lakes Bone and Joint, LLP, doing business as Finger Lakes Health for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court